                  Case 2:18-cr-00022-LGW-BWC Document 980 Filed 11/13/20 Page 1 of 7


GAS 245B          (Rev, 06/18)Judgment in a Criminal Case
DC Custody TSR

                                                                                                                                   FILED
                                         United States District Court                                                                      court
                                                      SOUTHERN DISTRICT OF GEORGIA
                                                                BRUNSWICK DIVISION
                                                                                                                           2620 N07 13 P 5= IS
             UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                  V.

                       Clare Therese Gradv
                                                                                  Case Number:                 2:l8CR00022-3"'"            ^

                                                                                  USM Number:                  01264-052




                                                                                  Joseph M. Cosgrove and Kathleen Willcox Williams
THE DEFENDANT:                                                                    Defendant's Attorneys
□ pleaded guilty to Counts
□ pleaded nolo contendere to Count(s)                            which was accepted by the court.
Kl was found guilty on Counts          I,2,3,and4 after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                                                     Nature of Offense                                      Offense Ended    Count

18 U.S.C. §371, 18U.S.C. § 1382, 18 U.S.C. §1363,                   Conspiracy                                              April 5,2018       1
18 U.S.C. § 1361, and 18 U.S.C. §2

18 U.S.C. § 1363 and 18 U.S.C. § 2                                  Destruction of property on naval installation          April 5, 2018       2

18 U.S.C. § 1361 and 18 U.S.C. § 2                                  Depredation of government property                      Aprils, 2018       3

18 U.S.C. § 1382 and 18 U.S.C. §2                                   Trespass                                                Aprils, 2018       4

 The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on Count{s)
□ Count(s)                                   □ is           □ are dismissed as to this defendant on the motion of the United States.
          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                                     member 12.
                                                                               Dali; of Imposilio    udgment




                                                                               Sjgiiature of Judge


                                                                               LISA GODBEY WOOD
                                                                               UNITED STATES DISTRICT JUDGE
                                                                               Name and Title of Judge


                                                                               IMe                        /
                      Case 2:18-cr-00022-LGW-BWC Document 980 Filed 11/13/20 Page 2 of 7
GAS245B               (Rev.06/18)Judgment in a Criminal Case                                                          Judgment—Page 2 of?
DC Custody TSR

DEFENDANT:                   Clare Therese Grady
CASE NUMBER;                 2:18CR00022-3



                                                                 IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total
           term of: 12 months and 1 day. This term of imprisonment is comprised of a term of 12 months and 1 day as to each of
           Counts 1.2. and 3. and a term of6 months as to Count 4. all to be served concurrently. It is the Court's intention that the
           defendant receive credit for time served in oretrial detention.



     El    The Court makes the following recommendations to the Bureau ofPrisons:
           Designation to the facility in either Danbury, Connecticut, or Alderson, West Virginia, is recommended.


     □     The defendant is remanded to the custody of the United States Marshal.

     □     The defendant shall surrender to the United States Marshal for this district:

          □      at                                  □    a.m.     □ p.m.           on                       ^               *
          □      as notified by the United States Marshal.

     El    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          El     before 2 p.m. on                  Wednesday, February 10,2021
          □      as notified by the United States Marshal.
          □      as notified by the Probation or Pretrial Services Office.


                                                                       RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                              to

at                                                       , with a certified copy of this judgment.


                                                                                                        UNITED STATES MARSHAL




                                                                               By
                                                                                                     DEPUTY UNITED STATES MARSHAL
                 Case 2:18-cr-00022-LGW-BWC Document 980 Filed 11/13/20 Page 3 of 7
GAS 245B          (Rev.06/18)Judgment in a Criminal Case                                                             Judgment— Page 3 of7
DC Custody TSR

DEFENDANT:               Clare Therese Grady
CASE NUMBER:             2:18CR00022-3



                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of; 3 years as to each of Counts 1. 2. and 3. all to be served
concurrently.


                                                   MANDATORY CONDITIONS

1.    You must not commit another federal, state, or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to 1 drug test within 15 days of release
      from imprisonment and at least 2 periodic drug tests thereafter, as determined by the court.
       □ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
       substance abuse. (Check, ifapplicable.)
4.     El You must cooperate in the collection of DNA as directed by the probation officer. (Check, ifapplicable.)
5.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
       directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
       works, is a student, or was convicted of a qualifying offense. (Check ifapplicable.)
6.     □ You must participate in an approved program for domestic violence. (Check ifapplicable.)
7.     E You must make restitution in accordance with 18 §§ U.S.C. 2248,2259, 2264,2327, 3663,3663A, and 3664. (Check ifapplicable.)
8.     You must pay the assessment imposed in accordance with 18 § U.S.C. 3013.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.
                  Case 2:18-cr-00022-LGW-BWC Document 980 Filed 11/13/20 Page 4 of 7
GAS 245B          (Rev.06/18)Judgment in a Criminal Case                                                        Judgment— Page 4 of7
DC Custody TSR

DEFENDANT:               Clare Therese Grady
CASE NUMBER;             2:18CR00022-3


                                     STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

  1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.

  2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
  3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
  4.   You must answer truthfully the questions asked by your probation officer.
  5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
     notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
       within 72 hours of becoming aware ofa change or expected change.
  6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
     officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7. You must work full time(at least 30 hours per week)at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
     10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
  8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
       been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
       permission ofthe probation officer.
  9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as a nunchakus or
       tasers).
 11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting permission from the court.
 12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
     require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified that person about the risk.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S.Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provide me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                               Date
                 Case 2:18-cr-00022-LGW-BWC Document 980 Filed 11/13/20 Page 5 of 7
GAS 245B         (Rev.06/18)Judgment in a Criminal Case                                                          Judgment— Page 5 of7
DC Custody TSR

DEFENDANT:              Clare Therese Grady
CASE NUMBER:            2:18CR00022-3




                                        SPECIAL CONDITIONS OF SUPERVISION


       1. You must provide the probation officer with access to any requested financial information and authorize the release of
       any financial information. The probation office may share financial information with the U.S. Attorney's Office.

       2. You must not incur new credit charges, or open additional lines of credit without the approval ofthe probation officer.

       3. You shall not maintain more than one financial institution account or be a signor on a financial institution account
       without the prior approval of the probation officer.

       4. You must pay the financial penalty in accordance with the Schedule ofPayments sheet ofthis judgment. You must also
       notify the court of any changes in economic circumstances that might affect the ability to pay this financial penalty.
                  Case 2:18-cr-00022-LGW-BWC Document 980 Filed 11/13/20 Page 6 of 7
GAS 245B           (Rev.06/18)Judgment in a Criminal Case                                                           Judgment— Page 6 of7
DC Custody TSR

DEFENDANT:                Clare Therese Grady
CASE NUMBER:              2:18CR00022-3



                                                CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments.

                 Assessment       JVTA Assessment *                Fine                                    Restitution
TOTALS           $310             N/A                              None                                    $33,503.51

□      The determination of restitution is deferred until                           . Ax\ Amended Judgnient in a Criminal Case(A0245C)
       will be entered after such determination.


SI     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
       otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
       victims must be paid before the United States is paid.

Name of Payee                                    Total Loss**               Restitution Ordered                    Priority or Percentage

"Treasurer of the United States" on                                                          ^^3 593 51                       1
behalf of the Department of the Navy




TOTALS                                      $                                   $             33,-503.51

□      Restitution amount ordered pursuant to plea agreement $

□      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f)- All of the payment options on the schedule of
       payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

SI     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      SI   the interest requirement is waived for the        □   fine      SI restitution.
      □    the interest requirement for the         □ fine       □ restitution is modified as follows:

* Justice for Victims of trafficking Act of 2015, Pub. L. No. 114-22.
*♦ Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and 113 A of Title 18 for offenses committed on
or after September 13,1994, but before April 23,1996.
                 Case 2:18-cr-00022-LGW-BWC Document 980 Filed 11/13/20 Page 7 of 7
GAS 245B          (Rev.06/18)Judgment in a Criminal Case                                                                Judgment— Page 7 of7
DC Custody TSR

DEFENDANT:                Clare Therese Grady
CASE NUMBER:              2:18CR00022-3



                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:
A    13 Lump sum payment of$                     MO           due immediately, balance due

          □      not later than                                  , or
          13     in accordance     DC,          □ D,       □ E, or    |3 F below; or

B    □ Payment to begin immediately (may be combined with                   DC,         □ D, or          □ F below); or

C    □ Payment in equal                       (e.g.. weekly, monthly, quarterly) installments of $                           over a period of
                    (e.g.. months or years), to commence                       (e.g.. 30 or 60 days) after the date of this judgment; or
D    Q Payment in equal                          (e.g.. weekly, monthly, quarterly) installments of $                      over a period of
                          (e.g.. months or years), io commence                  (e.g.. 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    □ Payment during the tenn of supervised release will commence within                   (e.g.. 30 or 60 days) after release from
       imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F    13 Special instructions regarding the payment of criminal monetary penalties:
          Pursuant to 18 U.S.C. § 3664(f)(3)(B), nominal payments of either quarterly installments of a minimum of $25 if working
          non-UNICOR or a minimum of 50 percent of monthly earnings if working UNKDOR shall be made. Upon release from
          imprisonment and while on supervised release, nominal payments of a minimum of $50 per month shall be made. Payments
          are to be made payable to the Clerk, United States District Court, for disbursement to the Treasurer of the United States.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

^     Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.
       Stephen Michael Kelly, Docket Number 2:18CR00022-1; Total Amount: $33,503.51; Joint and Several Amount: $33,503.51;
      Mark Peter Colville, Docket Number 2:18CR00022-2; Total Amount: To be determined; Joint and Several Amount: To be determined;
       Clare Therese Grady, Docket Number 2:18CR00022-3; Total Amount: $33,503.51; Joint and Several Amount: $33,503.51;
       Martha Hennessy, Docket Number 2:18CR00022-4; Total Amount: To be determined; Joint and Several Amount: To be determined;
      Elizabeth McAlister, Docket Number 2:18CR00022-5; Total Amount $33,503.51; Joint and Several Amount $33,503.51;
       Patrick M. O'Neill, Docket Number 2:18CR00022-6; Total Amount: $33,503.51; Joint and Several Amount: $33,503.51;
       Carmen Trotta, Docket Number 2:18CR00022-7; Total Amount: $33,503.51; Joint and Several Amount: $33,503.51.

□     The defendant shall pay the cost of prosecution.
□     The defendant shall pay the following court cost(s):
□      The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
